As filed with the Securities and Exchange Commission on December 10, 2001 Registration File No.. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 SYNOVUS FINANCIAL CORP. (Exact name of registrant as specified in its charter) Georgia 58-1134883 (State or other jurisdiction of (IRS Employer incorporation or organization) Identification No.) 901 Front Avenue Suite 301 Columbus, Georgia 31901 (Address of Principal (Zip Code) Executive Offices) SYNOVUS FINANCIAL CORP. Option Plan for Conversion of Stock Options Assumed Pursuant to the Agreement and Plan of Merger between Synovus Financial Corp. and FABP Bancshares, Inc. (Full Title of the Plan) Kathleen Moates Senior Vice President and Senior Deputy General Counsel Synovus Financial Corp. 901 Front Avenue Suite 202 Columbus, Georgia 31901 (706) 649-4818 (Name, address, including zip code, and telephone number, including area code, of agent for service) CALCULATION OF REGISTRATION FEE
